Title: To Thomas Jefferson from David Jameson, 4 October 1791
From: Jameson, David
To: Jefferson, Thomas



Dear Sir
York Virginia Octob. 4. 1791

I was honoured with your letter of the 14th. of August, and am truly sorry it is not in my power to throw any light on the subject. I made it my business to see Mr. John Browne and Mr. John Pierce in hope that by a free conversation with them something might be thought of that would give aid to the business, but they assured me every thing that came to their knowledge they had communicated to Col. Davis. Mr. Brown you may remember was Commissary at the time; and Mr. Pierce was afterwards employed by the Executive to call on all the Commissioners in the different Counties for their Accounts and Vouchers. Mr. Pierce and Mr. Brown told me Col. Finnie (through whose hands many of the supplies passed as Contl. Q. Master) had delivered to Col. Davis his Accounts and Vouchers. And I cannot suppose but Col. Davis got from Mr. A. Blair every information he could give him. I am pretty certain that a great portion of the articles collected under the specific tax Law were expended for Continental purposes, but I have not a paper or Memo. now by me that will enable me to speak with any degree of preciseness on this important subject. I have been sick for upwards of three weeks, and am still so weak I find it difficult to write.—It will always give me great pleasure if my services can in any manner be  made agreable to you, being with sincere Esteem Dear Sir Your Affectionate and Obedt humbl Servt,

David Jameson

